Title: To Thomas Jefferson from John Page, 21 June 1798
From: Page, John
To: Jefferson, Thomas


          
            My dear Jefferson
            Rosewell June 21st. 1798
          
          Your Letter of the 6th. Instt. inclosing your Letter to a Friend respecting the malicious Attack on a Passage in your Notes on Virginia, & the President’s last Communication to Congress of the Proceedings of our Envoys happily came safe to Hand—Of the former I think it fully sufficient for your Purpose—it will satisfy every one who is not by the infernal Spirit of Party hardened against Conviction—it may I think be shewn to such Persons as are worthy of your Regard, & hereafter be added, with any other Remarks you may think proper, to a future Edition of your Notes on Virginia. Observe, when I say the infernal Spirit of Party, I do not mean to reflect upon Party, but to distinguish between the celestial Spirit which influences pure patriotic Party & that Spirit  which in all Countries & in all Ages has been found inflating agitating & infatuating Factions against the Liberty & true Interests of the People. No I think a Party is necessary in a free State to preserve its Freedom—The truely virtuous should firmly unite & form a Party capable at all Times of frustrating the wicked Designs of the Enemies of the Doctrine of Equallity & the Rights of Man. I have ever attributed the rapid Propagation of anglo-monarchico-aristocractical Principles amongst us to the Abolition of the Republican & Democratic Societies. Had they boldly done their Duty, Government would have been taught theirs; & the People would have learned their Rights, & understood their Interests better than to have reelected Men who had voted for the Funding System, the Bank &c & who justified the Secretary of the Treasury in his bold Violations of Acts of Appropriation; & Men too, who, whilst they sacrificed their Country’s best Interest without the least Necessity that they might (as they told us) avoid War with Britain, have manifested an astonishing Degree of Impatience to plunge their Country into a War with France; a War which must in its Consequences be far more injurious to the commercial Interest of the United States than a War with Britain, & which must be most pernicious to their political & republican Interests. If vanquished, they (the Ud. States) may be most deservedly chastised for their Folly, & perhaps divided between their Enemies & their Allies: if compleatly successful, & victorious, they may ruin the only Republic which could oppose & check the Enemies of Free Governments; & thus pave the way to the compleat Establishment of Despotism not only in America but throughout the World! But to return—I attribute Mr. Martins Attack upon your Notes as proceeding altogether from party-spirit, & not from a spirit of Delicacy; as I have been informed he has not been so sensible of Reflections, cast on what most nearly concerned him: which, if Sensibility & not party-Spirit, influenced him should have arroused a Resentment against others which he has not thought proper to shew.
          As to the Communications of the P—t I will only remark that I wish to know how he can reconcile them to his Declaration before the call on him for [Instrucn.] that there was an End to all Negociation—that nothing more could be done &c, & that I think the People must be blind if they do not see, that if half the Pains had been taken to sooth the justly irritated Mind of the French Republic, as was assiduously used to appease the insolent Rage of Britain, they might be at this day in a flourishing & happy commercial Connection with France & her Allies, & Dependencies & in a dignified State of Neutrality & Amity with Britain; instead of being on the Point of a War with France, of losing perhaps forever a Chance of that commercial Connection, & of becoming dependent on Britain for our commercial & even political Existence!  But—I will turn away from the Scene which my Imagination begins to set before me. I admire your philosophical Contempt of the malicious tales which party-Spirit has indefatigably propagated respecting you—but I much doubt whether that philosophical Disposition ought to be so much indulged, when the public-Good requires that the Calumnies of a dangerous Faction should be exposed in their true Colours to the public View—However, I am willing to yield to the better Judgemt. of yourself & the Friends you have alluded to—but I must insist on this—if they advise you not to defend yourself, that they shall defend you, and shall come forward and tell the Faction the bold Truths which they have advised you not to tell—
          Adieu! my Friend—believe me yours—
          
            John Page
          
        